Citation Nr: 1612319	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for left lower extremity radiculopathy secondary to lumbar spine condition. 

2. Whether new and material evidence was received with respect to the claim of service connection for right lower extremity radiculopathy secondary to lumbar spine condition.

3. Whether new and material evidence was received with respect to the claim of service connection for a psychiatric disorder, to include depressive disorder.

4. Whether new and material evidence was received with respect to the claim of service connection for a neck/cervical spine disability.

5. Entitlement to service connection for a neck/cervical spine disability.

6. Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1980.  He also had 25 years of service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran originally requested a hearing before the Board but withdrew his request in a November 2015 letter.  

The Veteran currently has pending claims for service connection for hearing loss and tinnitus, and increased ratings for the right shoulder, neck, hypertension, and hepatitis C.  Those appeals are subject to a separate decision because the Veteran has a different representative on those claims.  See BVA Directive 8430, § 14(c)(11).  For clarification, the Veteran has a current appeal for service connection for the neck disability and an increased rating for neck disability because the RO severed entitlement to service connection for the neck in an August 2008 decision, the Veteran did not appeal the severance, and he later filed to reopen the claim. 

The issues of service connection for a neck disability, reopening the claim for service connection for depressive disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The claims of service connection for right and left lower extremity radiculopathy were denied in a February 2013 decision by the RO.  The Veteran did not appeal the denials and new and material evidence was not received within a year or since.

2. The RO severed service connection for degenerative joint disease of the cervical spine in an August 2008 decision.  The Veteran did not appeal or present new and material evidence within a year of that decision but has since submitted such evidence.


CONCLUSIONS OF LAW

1. The February 2013 RO denial of service connection for right and left lower extremity radiculopathy became final, and new and material evidence has not been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. The August 2008 RO decision to sever service connection for cervical degenerative joint disease became final, but new and material evidence has been received to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2014, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA.  The letter discussed the general requirements for reopening a claim based on new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letter did not address the basis for the previous denial of service connection for lower extremity radiculopathy, which was no evidence of current disability.  The Board finds that the Veteran was not prejudiced by this lack of information.  The Veteran has filed numerous claims for service connection; he appears, at the very least, to understand that he must have a current disability upon which to receive benefits.  Moreover, the Veteran is represented by an attorney who understands the law and assisted the Veteran with his claim prior to the last decision by the RO.  Therefore, it is reasonable to find that the Veteran had knowledge of the fact that he needed evidence of a current disability and the error was harmless.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private and Social Security records.  VA is not required to provide a medical examination or opinion for the lower extremity claims, because new and material evidence has not been provided.  See 38 C.F.R. § 3.159(c)(4)(iii).   The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence
 
Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision denying the Veteran's claims of service connection for left and right lower extremity radiculopathy in February 2013.  The Veteran did not appeal the denials within a year.  In June 2013, he submitted a statement claiming entitlement to service connection for the conditions.  That statement did not, however, communicate disagreement or intent to appeal.  See 38 C.F.R. § 20.201.  Further, no new and material evidence was received within a year of the February 2013 denials.  His June 2013 statement identified Social Security records that were not material to these claims.  As such, the February 2013 RO denials of service connection for right and left lower extremity radiculopathy became final.  38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 20.302(b).  

At the time of the February 2013 denials of the radiculopathy claims, the evidence of record included the Veteran's statements, service records, medical records, and a November 2012 VA examination.  The RO found that the evidence did not establish that the Veteran had left or right lower extremity radiculopathy.  Since the denial, VA received new documents including Social Security records and private and VA treatment records.  These new documents do not show any  evidence for the radiculopathy claims.  There is no evidence of current diagnosis or treatment of lower extremity radiculopathy.  The Veteran is not service-connected for his lumbar spine upon which to draw a nexus for his radiculopathy claim.  As such, there is no new evidence that relates to an unestablished fact necessary to establish service connection for lower extremity radiculopathy.  The Board has considered this issue in light of the low threshold for reopening claims, but with no new and material evidence, the claims cannot be reopened at this time.  See 38 C.F.R. § 3.156(a).    

Regarding cervical degenerative joint disease (arthritis), in August 2008, the RO severed service connection on the finding that the prior grant was based on clear and unmistakable error.  The Veteran did not appeal that decision or present new and material evidence within one year.  Therefore, the August 2008 decision also became final.  38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1367-68; 38 C.F.R. § 20.302(b).    

At the time of the August 2008 decision, the evidence included service treatment records, private records, and a VA examination.  The RO found that there was no evidence that the neck disability was caused by or incurred during active duty and the Veteran's period of National Guard service could not establish service connection for arthritis as a disease.  Since the 2008 decision, the Veteran submitted three lay statements of witnesses to his National Guard training and two medical opinions.  This evidence was not previously considered by agency decision makers.  

The July 2015 opinion notes that the cervical spine disability most likely began during service.  This opinion discusses service generally and does not address the RO's contention that the neck disability must be due to a disease or injury that occurred during a period of active duty for training (ADT) or an injury during inactive duty for training (IDT).  See 38 C.F.R. §§ 3.6, 3.303, 3.304.  The lay statements, however, report that the Veteran complained of neck pain after an injury during a period of ADT.  Similarly, an April 2009 opinion concludes that cervical disc protrusions and chronic muscle spasms are a product of cumulative trauma disorders sustained during active service trainings.  Both the lay statements and the 2009 opinion address the unestablished fact of whether the Veteran's current neck disability could be related to an injury during training.  As such, the evidence is both new and material and the claim for service connection for a neck disability should be reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the petition to reopen the claim of service connection for left lower extremity is denied.

New and material evidence not having been received, the petition to reopen the claim of service connection for right lower extremity is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for a neck disability is granted.


REMAND

As discussed above, the evidence shows that the Veteran has current neck disabilities, sustained an injury during active training in 1996, and there may be a link between the two.  VA medical opinion is needed to address the Veteran's neck claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran asserts that his depressive disorder is due to his spine disabilities, and the record contains medical opinions consistent with this contention.  Thus, the question of reopening the depression claim is intertwined with the claim for service connection for cervical spine disability.  Similarly, the issue of TDIU is intertwined with the claim for an increased rating for the right shoulder, which is remanded in the other Board decision.  The issues of reopening the claim for depression and TDIU are also remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his neck claim and forward the claims file to the examiner to address the following:

a. Is the Veteran's current neck disability at least as likely as not related to an injury during his 1996 period of active duty for training?

Please consider all lay and medical evidence including the lay statements of complaints of pain in 1996 training and medical records from 1996 finding right C6 radiculopathy and mild obliteration of right C6 neural foramina likely secondary to posterior osteophytes.  Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

2. If any benefit sought on appeal can be granted, ensure that there is appropriate evidence of the effects of all service-connected disabilities on employment and obtain any needed medical opinions for TDIU.  

3. If the benefits remain denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


